DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, see pages 2-3, filed on 03/08/2021, with respect to claims 1 and 3-10 have been fully considered and are persuasive.  The rejection of claims 1 and 3-10 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Weinberger et al (WO 2018/218163), teaches a spectrophotometric  and liquid handling system (see the flash photolysis oxidation system as described in [0024] and as illustrated in Figure 1 by the sub-assemblies and sub-assemblies interconnection pathways) comprising: a robotic arm (referred to as autosampler arm in [0060]; a needle capillary (referred to as a common fluid transfer line in [0060] rigidly coupled to the robotic arm (wherein the autosampler robotic arm is moved about the sample introduction inlet line shown as sample inlet line 504 in Figure 5 to selectively aspirate a sample from a sample well 202 as shown in Figure 2; therefore, in this embodiment sample aspiration is accomplished using a common fluid transfer line rigidly coupled to autosampler robotic arm [0060]); an optical/flow cell (referred to as IOC thereinafter described as an 
Weinberger further teaches that the optical/flow cell comprises a housing (represented as a chip assembly in Figure 23); a first window (referred to as fiber fluidic plug 2304  in [0132] and shown in Figure 23]) and a second window (referred to as exit fiber plug 2310 in [0132]) disposed within the housing (wherein the exit fiber plug 2310 and the fiber fluidic plug 2304 are disposed within the chip assembly as shown in Figure 23) and defining a width of an internal chamber therebetween (where the length of the photolysis flow cell 2307 described in [0132] is shown as the fluidic channel flow cell 2307 in Figure 23 and is defined by the distance from the  fiber fluidic plug 2307 to the exit fiber plug 2310); a collimating lens (referred to as ball lens 2205 in [0128]) optically coupled to the first window (See Figure 23 wherein the ball lens 2311 is coupled to the exit fiber plug 2310); a focusing lens (referred to as UV transparent ball lens 2203 in [0128]) optically coupled to the second window (See Figure 23 wherein the ball lens 2303 is coupled to the input optical fiber plug 2304); a fluidic inlet port (referred to as fluid outlet 2309 in [0132] and shown in Figure 23)  fluidically coupled (see Figure 23 wherein the fluid outlet 2309 is fluidically coupled to fluidic channel flow cell 02307) to a first end of the internal chamber (referred to as fluidic channel flow cell 2307 in [0046]); and a fluidic outlet port (referred to as fluid outlet 2309 in [0132] and shown in Figure 23 fluidically coupled to fluidic channel flow cell 2307) fluidically coupled to a second end of the internal chamber (referred to as to fluidic channel flow cell 2307). 


Therefore, claim 1 is allowed because it is novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claim 1.
The feature of “mounting a light source and a photodetector onto a robotic arm of a spectrophotometric and liquid handling system and configuring the light source and the photodetector to move together in movement with the robotic arm” would prevent preventing entanglement and/or flexing of the first and second optical fibers that are physically coupled to the optical/flow cell as the robotic arm is moved during normal operation. Such feature as claimed is not currently taught in the prior and therefore as such is an improvement thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is 571 270 3179.  The examiner can normally be reached on 7:30am - 5:00pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER WECKER/Primary Examiner, Art Unit 1797